Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumley (US 5208785 A).
Regarding claim 1, Brumley discloses a broadband electroacoustic transducer for producing sound in a fluid medium, comprising:
a plurality of disk transducer elements [field of the invention: acoustic Doppler current profilers; fig. 6 #152a-152d disc shaped transducers], each having different fundamental resonance frequencies with each fundamental resonance frequency having an independent surface area [col. 10-11 bridging The transducers 152 are typically manufactured so that each operates at a particular frequency chosen from a suitable range of frequencies such as, for example, 75, 150, 300, 600 and 1200 kilohertz. Low-frequency transducers are commonly used in open ocean applications where a long profiling range is desirable. High-frequency transducers, on the other hand, are used in shallow water applications where depth resolution, as characterized by the size of a depth cell, and finer spatial and temporal scales are important. The transducers 152 are manufactured to be easily substitutable on the current profiler assembly 150 so that the proper acoustic frequency can be .

    PNG
    media_image1.png
    245
    473
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A) as applied to claim 1 above, and further in view of Lohrmann (US 2008/0289433 A1).
Regarding claim 2, Brumley does not explicitly teach … and yet Lohrmann teaches the electroacoustic broadband transducer of Claim 1, wherein the plurality of disk transducer elements comprises a first disk transducer element and a second disk transducer element, the second disk transducer element operating at a resonant frequency that is higher than the first disk transducer element, the first disk transducer element and the second disk transducer element having an identical, or near identical, beam width [fig. 1f shows #142 high frequency beam set and #144 low frequency beam set with similar beam widths; 0065].
It would have been obvious to replace the piston transducer of Brumley, with the concentric circle transducers of Lohrmann because “[t]he high frequency beams 142 observe the bottom boundary layer while the low frequency beams 144 profile further into the water column to see a coastal current.” (Lohrmann) [0065].
Regarding claim 3, Brumley as modified by Lohrmann teaches the electroacoustic broadband transducer of Claim 2, wherein the second disk transducer element is positioned within a first aperture of the first disk transducer element and the second disk transducer element including a second aperture that provides for the identical, or near identical, beam width [fig. 1f shows #142 inside of ring #144].
Regarding claim 4, Brumley as modified by Lohrmann teaches the electroacoustic broadband transducer of Claim 2, wherein the first disk transducer element and the second disk transducer element each comprise a bandwidth of approximately 500%, the bandwidth being 25%o above and 25%o below the respective fundamental resonant frequencies for the first disk 
Regarding claim 5, Brumley also teaches the electroacoustic broadband transducer of Claim 1, where the plurality of disk transducer elements may be operated at a same resonant frequency in an alternative operating mode [col. 10-11 bridging teaches that frequency may be selected].

Claims 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A) and Lohrmann (US 2008/0289433 A1) as applied to claim 1 above, and further in view of Mauldin (US 20140046186 A1) and Miller (US 20140092709 A1).
Regarding claim 6, Brumley does not explicitly teach … and yet Mauldin or Miller teaches the electroacoustic broadband transducer of Claim 1, wherein the plurality of disk transducer elements are aligned axisymmetrically with a height-to-radius aspect ratio less than unity in order to produce acoustic radiation along the direction of the axis of symmetry and simultaneously in the direction perpendicular to the axis of symmetry [0059 In an example, the transducer element can be approximately circular or symmetrical such as having an area greater than 4.lamda..sup.2, where ".lamda." can represent the wavelength of the ultrasound pulse. Approximately circular can refer to a transducer element shape that is polygonal such as with an aspect ratio approximately equal to 1 (e.g., a transducer having an active surface including a dimension in length that is approximately the same as a dimension in width, in the plane of the transducer active surface). For 
It would have been obvious to modify the transducer of Brumley, with the length to width similar to a disc/pancake transducer as taught by either Mauldin or Miller so that desired sonar performance is achieved (Miller) [0052].
Regarding claim 9, Brumley as modified by Lohrmann teaches the electroacoustic broadband transducer of Claim 2, wherein the second disk transducer element is utilized [appears to be intended use as is claim 11] for measuring backscattering strength in shallow water or at close ranges, while the first disk transducer element is utilized for measuring backscattering strength at ranges farther away than the second disk transducer element [0065 [t]he high frequency beams 142 observe the bottom boundary layer while the low frequency beams 144 profile further into the water column to see a coastal current.].
Regarding claim 10, Brumley also teaches the electroacoustic broadband transducer of Claim 1, wherein the plurality of disk transducer elements are connected electrically to a transmitting device to realize operation as an acoustic source or acoustic receiver [col. 3: 45-65 Further assume a monostatic system wherein the transmitter and receiver circuits share the same transducer.], capable of measuring water currents underwater, detecting depth of a given water column, and measuring backscattering signal strength to detect objects underwater [these limitations do not seem to be positively recited; col. 3:60-67 Doppler current profilers].
Regarding claim 11, Brumley as modified by Lohrmann teaches the electroacoustic broadband transducer of Claim 2, where the second disk transducer element may be used for measuring underwater water flow speed and direction in shallow water or at close range to the electroacoustic transducer and the first disk transducer element may be used for measuring underwater water flow speed and direction at ranges farther away from the electroacoustic transducer [0065 [t]he high frequency beams 142 observe the bottom boundary layer while the low frequency beams 144 profile further into the water column to see a coastal current.].
Regarding claim 12, Brumley also teaches the electroacoustic transducer of Claim 1, wherein each of the plurality of disk transducer elements comprise a piezoelectric disk transducer [col. 10:55-67 The transducers 152 include piezoelectric ceramic plates that are encapsulated in a protective covering of various materials.] or using single crystal.
Regarding claim 13, Brumley as modified by Lohrmann teaches the electroacoustic transducer of Claim 1, wherein each disk transducer element of the plurality of disk transducer elements may collectively operate in a frequency range that varies from 50 kHz to 3 MHz and operated at a local bandwidth of about 25% of the resonant frequency of operation [0015 The frequencies commonly used in ADCPs range from around 30 kHz up to around 2.5 MHz.].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A) and Lohrmann (US 2008/0289433 A1) as applied to claim 1 above, and further in view of Black (US 2410806 A).
Regarding claim 7, Brumley does not explicitly teach … and yet Black teaches the electroacoustic broadband transducer of Claim 1, wherein the plurality of disk transducer elements are encapsulated in a cup made of metal or plastic that permits acoustical radiation based on 
It would have been obvious to house the transducer as taught by Brumley, in a metal cup as taught by Black so that it is made water tight for use in underwater sonar/submarine applications.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A) and Lohrmann (US 2008/0289433 A1) as applied to claim 2 above, and further in view of Rolt (US20130114378A1).
Regarding claim 8, Brumley does not explicitly teach … and yet Rolt teaches the electroacoustic broadband transducer of Claim 2, wherein the second disk transducer element is 1/4 of the thickness of the first disk transducer element, the thickness difference contributing to the identical, or near identical, beam width [fig. 1 shows #20 inner round element of acoustic transducer inside of #16 outer annular ring; 0034 and fig. 2 shows radiating surface elements #42 #44 #46  and abstract which have different shapes to produce different acoustic properties].
It would have been obvious to modify the transducer of Brumley, with the inner and outer element acoustic transducer as taught by Rolt so that a single transducer may be designed to produced two output frequencies, thus avoiding the expense of a second transducer (Rolt) [0002].

    PNG
    media_image2.png
    479
    540
    media_image2.png
    Greyscale


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A) as applied to claim 1 above, and further in view of  Brown (US20020159336A1).
Regarding claim 14, Brumley does not explicitly teach … and yet Brown teaches the electroacoustic transducer of Claim 1, wherein the plurality of disk transducer element may collectively be used as a high power device with half passive materials [claim 14 piezoelectric ring transducer; claim 18 electro-mechanical transducer is a spherical transducer with half passive materials].

Regarding claim 15, Brumley as modified by Brown teaches the electroacoustic transducer of Claim 1, wherein the plurality of disk transducer element may collectively be used as a high power device with half passive materials [claim 14; claim 18; 0017].

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A), and further in view of Black (US 2410806 A) and Rolt (US 20130114378 A1).
Regarding claim 16, Brumley teaches a broadband electroacoustic array for producing sound in a fluid medium, comprising:
a plurality of disk transducer elements [field of the invention: acoustic Doppler current profilers; fig. 6 #152a-152d disc shaped transducers], each having different fundamental resonance frequencies with each fundamental resonance frequency having an independent surface area [col. 10-11 bridging The transducers 152 are typically manufactured so that each operates at a particular frequency chosen from a suitable range of frequencies such as, for example, 75, 150, 300, 600 and 1200 kilohertz. Low-frequency transducers are commonly used in open ocean applications where a long profiling range is desirable. High-frequency transducers, on the other hand, are used in shallow water applications where depth resolution], the different fundamental frequencies being a result of differing dimensions between each of the plurality of disk transducer elements and/or each of the plurality of disk transducer elements having different backing and/or front layers in 
Brumley does not explicitly teach … and yet Black cups [col. 2:10-30 The electromechanical transducer, submarine signal detector or microphone embodying the in- 15 vention and shown in Figs. I to 5 comprises 6, heavy case or enclosure 10 of metal including a cylindrical cup-shaped portion I I and a closure or cover plate or portion 12. These portions are secured together by a plurality of screws 13, 20 a water-tight seal being provided by virtue of the annular ridge 14 on the plate fitting into the annular rubber-fuled groove 15 in the portion I 1].
It would have been obvious to house the transducer(s) as taught by Brumley, in metal cup(s) as taught by Black so that it is made water tight for use in underwater sonar/submarine applications.
Brumley teaches a plurality of transducers but does not teach that that each cup contains a plurality of disk transducer elements in each cup. However Brumley with Black as modified by Rolt teaches a plurality of transducer elements in the same transducer [fig. 1 shows #20 inner round element of acoustic transducer inside of #16 outer annular ring; 0034 and fig. 2 shows radiating surface elements #42 #44 #46  and abstract which have different shapes to produce different acoustic properties; 0002 discusses producing two frequencies with a single transducer to save on expense of making a second transducer].
It would have been obvious to modify the transducer of Brumley, with the inner and outer element acoustic transducer as taught by Rolt so that a single transducer may be designed to produced two output frequencies, thus avoiding the expense of a second transducer (Rolt) [0002].
Regarding claim 17, Brumley as modified by Rolt teaches the broadband electroacoustic array of Claim 16, wherein the plurality of disk transducer elements comprises a first disk 
Regarding claim 18, Brumley as modified by Rolt teaches the broadband electroacoustic array of Claim 17, wherein the second disk transducer element is positioned within a first aperture of the first disk transducer element and the second disk transducer element including a second aperture that provides for the identical, or near identical, beam width [fig. 1 shows #20 inner round element of acoustic transducer inside of #16 outer annular ring; 0034 and fig. 2 shows radiating surface elements #42 #44 #46  and abstract which have different shapes to produce different acoustic properties; 0002 discusses producing two frequencies with a single transducer to save on expense of making a second transducer; 6. The acoustic transducer of claim 3, wherein a diameter D of the inner round is chosen so that (180/π)×(λ/D)=W, where λ is a wavelength in water for acoustic waves of a frequency produced by the acoustic transducer and W is a desired acoustic beamwidth, in degrees, of an acoustic beam of the acoustic waves of the frequency produced by the acoustic transducer.].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A), Black (US 2410806 A) and Rolt (US 20130114378 A1) as applied to claim 18 above, and further in view of Lohrmann (US 2008/0289433 A1).
Regarding claim 19, Brumley as modified by Lohrmann teaches the broadband electroacoustic array of Claim 18, wherein the first disk transducer element and the second disk transducer element each comprise a bandwidth of approximately 50%, the bandwidth being 25% above and 25% below the respective fundamental resonant frequencies for the first disk transducer element and the second disk transducer element [0015 The frequencies commonly used in ADCPs range from around 30 kHz up to around 2.5 MHz.].
It would have been obvious to modify Brumley with the high and low frequency transducer as taught by Lohrmann so that a wide bandwidth of khz to Mhz as is commonly used in ADCPs may be designed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley (US 5208785 A), Black (US 2410806 A) and Rolt (US 20130114378 A1), Lohrmann (US 2008/0289433 A1) as applied to claim 19 above, and further in view of Minghui (CN101554920B).
Regarding claim 20, Brumley does not explicitly teach … and yet Minghui the broadband electroacoustic array of Claim 19, wherein: the broadband electroacoustic array is configured to be utilized in Acoustic Doppler Current Profiler (ADCP) applications; and the broadband electroacoustic array may be operated at depths greater than 2000m for the fluid medium [abstract ADCP; para. 5 of English machine translation The deep-sea underwater platform is set up on the 
It would have been obvious to operate the ADCP of Brumley, as in the ADCP of Minghui below 2000 meters so that the influence of the thermocline can be avoided.

    PNG
    media_image3.png
    522
    388
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645